DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-16 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faul(USPGPUB DOCUMENT: 2013/0280883, hereinafter Faul) in view of Chan (USPGPUB DOCUMENT: 2010/0244103, hereinafter CHan).

Re claim 1 Faul discloses in Fig 1A-1G a method of making a semiconductor device, the method comprising:
defining a plurality of fins(20)[0023] over a substrate (10)[0021], wherein each fin of the plurality of fins(20)[0023] extends in a first direction substantially perpendicular to a bottom surface of the substrate (10)[0021];
depositing an isolation region (22)[0031] over the substrate (10)[0021] between a first fin of the plurality of fins(20)[0023] and a second fin of the plurality of fins(20)[0023] adjacent to the first fin;


Faul does not specifically teach doping the plurality of fins(20)[0023] with a first dopant having a first dopant type (p-type)[0025]

Chan discloses in Fig 11-12 a method of making a semiconductor device, the method comprising: doping the plurality of fins(16)[0032] with a first dopant (boron) having a first dopant type (p-type)[0032]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chan to the teachings of FAul in order to improve the integrity of the fins as taught by Chan [0033]



    PNG
    media_image1.png
    518
    652
    media_image1.png
    Greyscale

Re claim 2 Faul and Chan disclose the method of claim 1, wherein the doping of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises doping (doped layer of insulating material 22)[0025-0029] the isolation region (22)[0031].

Re claim 3 Faul and Chan disclose the method of claim 1, further comprising depositing a gate structure(40/40A)[0028,0030] over the second doped region(25A)[0029].


Re claim 6 Faul discloses in Fig 1A-1G a method of making a semiconductor device, the method comprising:

; and doping each of the plurality of fins(20)[0023] with a second dopant(n-type)[0025] having a second dopant type (n-type)[0025] to define a second doped region(25A)[0029] in each of the plurality of fins(20)[0023], wherein the second doped region(25A)[0029] contacts the isolation region (22)[0031].

Faul does not specifically teach doping each of the plurality of fins(20)[0023] with a first dopant having a first dopant type (p-type)[0025]; to define a first doped region(please see region labelled ‘1st doped’) in each of the plurality of fins(20)[0023], wherein a bottom-most surface of the first doped region(please see region labelled ‘1st doped’) is a second distance from the bottom of the substrate (10)[0021], and the second distance is greater than the first distance (distance from bottom-most surface of ‘1st doped’ to the 10 is greater than the distance top-most surface of 22 to the 10)

Chan discloses in Fig 11-12 a method of making a semiconductor device, the method comprising: doping each of the plurality of fins(16)[0032] with a first dopant(boron) having a first dopant type (p-type)

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chan to the teachings of FAul in order to improve the integrity of the fins as taught by Chan [0033]. In doing so, to define a first st doped’ to the 10 is greater than the distance top-most surface of 22 to the 10 of Faul)



Re claim 7 Faul and Chan disclose the method of claim 6, wherein doping each of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises doping  (doped layer of insulating material 22)[0025-0029] the isolation region (22)[0031].

Re claim 8 Faul and Chan disclose the method of claim 6, wherein doping each of the plurality of fins(20)[0023] with the first dopant comprises defining a plurality of first doped region(please see plurality of regions labelled ‘1st doped’)s in each of the plurality of fins(20)[0023].

Re claim 9 Faul and Chan disclose the method of claim 8, wherein doping each of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises defining the second doped region(25A)[0029] in a first fin of the plurality of fins(20)[0023] between adjacent first doped region(please see region labelled ‘1st doped’)s of the plurality of first doped region(please see region labelled ‘1st doped’)s in the first fin 

Re claim 10 Faul and Chan disclose the method of claim 6, further comprising depositing a gate electrode(40)[0030] over the second doped region(25A)[0029].

Re claim 11 Faul and Chan disclose the method of claim 6,

Faul and Chan do not specifically teach wherein doping each of the plurality of fins(20)[0023] with the first dopant comprises defining the first doped region(please see region labelled ‘1st doped’) having a dopant concentration ranging from about 1 x 1017 atoms/cm3 to about 1 x 1019 atoms/cm3.

Although Faul does not specifically teach wherein doping each of the plurality of fins(20)[0023] with the first dopant comprises defining the first doped region(please see region labelled ‘1st doped’) having a dopant concentration ranging from about 1 x 1017 atoms/cm3 to about 1 x 1019 atoms/cm3, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein doping 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 12 Faul and Chan disclose the method of claim 6, wherein doping each of the plurality of fins(20)[0023] with the first dopant comprises performing an ion implantation process (ion implantation)[0005 of Chan].


A dopant process during an epitaxial growth process for a dopant diffusion process would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  KSR, see MPEP 2143.


Re claim 14 Faul and Chan disclose the method of claim 6, 

Faul and Chan do not specifically teach wherein doping each of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises forming the second doped region(25A)[0029] having a depth in each of the plurality of fins(20)[0023] ranging from about 30 angstroms to about 150 angstroms.

Although Faul does not specifically teach wherein doping each of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises forming the second doped region(25A)[0029] having a depth in each of the plurality of fins(20)[0023] ranging from about 30 angstroms to about 150 angstroms, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein doping each of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises forming the second doped region(25A)[0029] having a depth in each of the plurality of fins(20)[0023] ranging from about 30 angstroms to about 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 15 Faul and Chan disclose the method of claim 6, wherein doping each of the plurality of fins(20)[0023] with the second dopant(n-type)[0025] comprises defining the second doped region(25A)[0029].

Faul does not specifically teach the second doped region(25A)[0029] having a dopant concentration greater than about 1 x 1019 atoms/cm3. Faul does teach the second doped region(25A)[0029] having a dopant concentration (10^19-10^21 ion/cm^3)[0029].

Although Faul does not specifically teach the second doped region(25A)[0029] having a dopant concentration greater than about 1 x 1019 atoms/cm3, it would have been 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Re claim 16 Faul discloses in Fig 1A-1G a method of making a semiconductor device, the method comprising:
depositing an isolation region (22)[0031] between adjacent fins of a plurality of fins(20)[0023] over a substrate (10)[0021], wherein a top-most surface of the isolation region (22)[0031] is a first distance from a bottom of the substrate (10)[0021];
and


Faul does not specifically teach doping an entirety of a first fin of the plurality of fins(20)[0023] with a first dopant having a first dopant type (p-type)[0025] to define a first doped region(please see region labelled ‘1st doped’) in the first fin; wherein a first portion(please see portion labelled ‘1st portion’) of the first doped region(please see region labelled ‘1st doped’) is on a first side of the second doped region(25A)[0029], a second portion(please see portion labelled ‘2nd portion’) of the first doped region(please see region labelled ‘1st doped’) is on a second side of the second doped region(25A)[0029] opposite the first side(since the portions of the fin is not interpreted in its entirety but rather in portions/regions, as viewed from the top, this may be interpreted as wherein a first portion(please see portion labelled ‘1st portion’) of the first doped region(please see region labelled ‘1st doped’) is on a first side of the second doped region(25A)[0029], a second portion(please see portion labelled ‘2nd portion’) of the first doped region(please see region labelled ‘1st doped’) is on a second side of the second doped region(25A)[0029] opposite the first side), and a dopant concentration of the second region is higher than a dopant concentration of the first region (Fig 1C-1D showing implantation of 25 into the second region for a resultant higher concentration)[0029]




It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chan to the teachings of FAul in order to improve the integrity of the fins as taught by Chan [0033]. In doing so, to define a first doped region(please see region labelled ‘1st doped’ of Faul) in the first fin; wherein a first portion(please see portion labelled ‘1st portion’ of Faul) of the first doped region(please see region labelled ‘1st doped’ of Faul) is on a first side of the second doped region(25A)[0029 of Faul], a second portion(please see portion labelled ‘2nd portion’ of Faul) of the first doped region(please see region labelled ‘1st doped’ of Faul) is on a second side of the second doped region(25A)[0029 of Faul] opposite the first side(since the portions of the fin is not interpreted in its entirety but rather in portions/regions, as viewed from the top, this may be interpreted as wherein a first portion(please see portion labelled ‘1st portion’ of Faul) of the first doped region(please see region labelled ‘1st doped’ of Faul) is on a first side of the second doped region(25A)[0029 of Faul], a second portion(please see portion labelled ‘2nd portion’ of Faul) of the first doped region(please see region labelled ‘1st doped’ of Faul) is on a second side of the second doped region(25A)[0029 of Faul] opposite the first side), and a dopant concentration of the second region is higher than a dopant concentration of 


Re claim 18 Faul and Chan disclose the method of claim 16, wherein depositing the isolation region (22)[0031] comprises depositing the isolation region (22)[0031] having a top-most surface a first distance from a bottom of the substrate (10)[0021], doping the first fin with the first dopant comprises defining the first doped region(please see region labelled ‘1st doped’) having a bottom-most surface a second distance from the bottom of the substrate (10)[0021], and the second distance is greater than the first distance (distance from bottom-most surface of ‘1st doped’ to the 10 is greater than the distance top-most surface of 22 to the 10).

Re claim 19 Faul and Chan disclose the method of claim 16, wherein doping the first fin with the second dopant(n-type)[0025] comprises doping (doped layer of insulating material 22)[0025-0029] the isolation region (22)[0031] with the second dopant(n-type)[0025].

Re claim 20 Faul and Chan disclose the method of claim 16, further comprising depositing a gate electrode(40)[0030] of the second doped region(25A)[0029].

Claims 4, 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Faul(USPGPUB DOCUMENT: 2013/0280883, hereinafter Faul) and Chan in view of Johnson (USPGPUB DOCUMENT: 2011/0204419, hereinafter Johnson).

Re claim 4 Faul and Chan disclose the method of claim 1, 

Faul and Chen do not specifically teach further comprising forming a first contact directly contacting the second doped region(25A)[0029].

Johnson discloses in Fig 12 further comprising a contact (ohmic contact)[0031].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further comprising a contact in order to electrically connect the second multi-gate transistor as taught by Johnson [0006].  In doing so, forming a first contact (ohmic contact)[0031 of Johnson]  directly contacting (examiner interprets contacting as electrical contacting) the second doped region(25A)[0029].



Re claim 5 Faul and Chan disclose the method of claim 4, 

Faul and Chen do not specifically teach further comprising forming a second contact directly contacting the first doped region(please see region labelled ‘1st doped’).


Johnson discloses in Fig 12 further comprising a contact (ohmic contact)[0031].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to further comprising a contact in order to electrically connect the second multi-gate transistor as taught by Johnson [0006].  In doing so, forming a second contact  (ohmic contact)[0031 of Johnson] directly contacting (examiner interprets contacting as electrical contacting) the first doped region(please see region labelled ‘1st doped’).

Re claim 17 Faul and Chan disclose the method of claim 16, 

Faul and Chen do not specifically teach further comprising:
forming a first contact in direct contact with the first portion(please see portion labelled ‘1st portion’) of the first doped region(please see region labelled ‘1st doped’); forming a second contact in direct contact with the second portion(please see portion labelled ‘2nd portion’) of the first doped region(please see region labelled ‘1st doped’); and
forming a third contact in direct contact with the second doped region(25A)[0029].

Johnson discloses in Fig 12 further comprising a contact (ohmic contact)[0031].


forming a first contact (ohmic contact)[0031 of Johnson] in direct contact (examiner interprets contacting as electrical contacting) with the first portion(please see portion labelled ‘1st portion’) of the first doped region(please see region labelled ‘1st doped’); forming a second contact(ohmic contact)[0031 of Johnson] in direct contact (examiner interprets contacting as electrical contacting)  with the second portion(please see portion labelled ‘2nd portion’) of the first doped region(please see region labelled ‘1st doped’); and
forming a third contact (ohmic contact)[0031 of Johnson] in direct contact (examiner interprets contacting as electrical contacting) with the second doped region(25A)[0029].



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819